DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          SHELLA FRANCIS,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

               Nos. 4D18-2288, 4D18-2289 and 4D18-2290

                          [February 20, 2020]

  Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Barbara R. Duffy, Judge; L.T. Case Nos.
17002884CF10A, 16011647CF10A, and 16011648CF10A.

  Carey Haughwout, Public Defender, and Mara C. Herbert, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Luke R. Napodano,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.